By the Court.
The legislative intention.hi passing laws to secure a lien to mechanics and materialmen on the buildings erected, must not by construction be carried beyond the design of the enactment, and extended to other buildings on which no labor Avas bestowed, and for erecting Avhich no commodities were furnished. The ground on which the building stands must from necessity be held Avithin the grasp of the lien, else it would afford no security; and to the immediate site is added the necessary curtilage, to be determined either before or after the sale. This curtilage embraces no more land than is requisite for the enjoyment of the building, taking into consideration the object of its erection; and in no event can include other buildings on which no labor was bestowed, or materials furnished, unless they are connected with and indispensable to the enjoyment of the main construction. The farthest the courts have gone, is in permitting the mechanic, who had erected a farmhouse, to include within his lien the outhouses immediately connected with it, on the same farm, and indispensable to its enjoyment as a farmhouse (Lauman’s Appeal, 8 Barr, 473). The only class of cases in which a joint lien has been tolerated, is, where the same man has furnished materials for a block of buildings, erected at the same time, and for the same person (3 H. 265). But in that case it is decided that a lien so filed against disconnected blocks is irregular. In Thomas v. James (7 W. & S. 381), where a claim for materials furnished for various disconnected buildings belonging to the same person was filed, it Avas held to be irregular, and Avas postponed to subsequent liens. In the case under consideration the lien is filed against a brick dwelling-house, a frame slaughter-house, meat-house, ice-house, and stable, all erected on one lot in this borough, which is particularly described by metes and bounds. The evidence sIioavs that the erections are on two distinct lots, Avith an alley between them; the stable and slaughter-house being on a different lot from the house, and although used by the present occupant for the general purpose of his business, yet being fully susceptible of division, and in fact could not well be used for any common purpose, except by a butcher. The dAvelling-house has not necessarily any connection whatever with the slaughter-house and stable. The frame dwell*96ing-house, ice-house, and meat-house erected on the same lot with the brick dwelling, were built in the year 1853, with materials furnished by other persons, and the slaughter-house in the same year by another workman, all of which were completed before any portion of these materials were furnished by McAllister & Cox. Therefore, it is very clear that an effort was made in this case to obtain a lien on buildings for which no portion of the materials were furnished by the present claimants, and which were not necessarily within the curtilage or ground occupied by the main building, but entirely disconnected therefrom. After the matérials were furnished by McAllister & Cox, and before any lien was filed, Messrs. Miller and Willson each obtained judgments against Lenhart, which were general liens on all his property ; yet subject to be overreached in part by the materialmen, had their claim been filed in proper form. We say in part, because they had no right to include those buildings for which they had furnished no materials, to the injury of the other lien creditors, the penalty for which, under the 13th section of the act of 1836, is having their claim postponed in favor of such creditors.
It may be said that this case does not come within the provisions of that section; that the materialmen had not furnished materials for two or more buildings owned by the same person, and was, therefore, not required to designate for which they were furnished. It is true that it is not within the letter, but as we conceive comes within the spirit and intention of the act. The object to be avoided was the uncertainty and confusion arising from spreading the lien over various structures, so that no one could ascertain the precise sum properly chargeable to each building, leaving the lien creditor in uncertainty as to what he could hold; a purchaser of one of the buildings in doubt as to the amount of charge against it; and in case of a judicial sale, the courts unfurnished with proper data to make distribution of the money. The same evil exists in the present case; and the injustice and impropriety of the lien is still more obvious. Here, after liens have attached, the materialmen endeavor to spread their claim over buildings on a different lot, and for the erection of which they contributed nothing. The older lien creditor is left in the same uncertainty as to what his security lawfully holds, and the court is thrown into a dilemma in making distribution, all from want of a fair compliance with the law by the materialmen.
We have been referred to cases in which there was vagueness and uncertainty in the description of the location of tire buildings, but they have no bearing on the present case; that is not the evil here. There is no mistaking the location of these buildings from the description filed, but the error consists in spreading the lien over buildings for which no materials were furnished, and which were no part of the curtilage. In fact, it would have been unlaw*97ful for the sheriff to have sold both of these lots, with their necessaries together. I am well satisfied that the case under consideration comes clearly within the mischief intended to be guarded against by the 13th section of the act of 1836.
It is argued that the judgment rendered by confession on the day the lien was filed, cures this and all other defects; and for that we are referred to Lauman’s Appeal (8 Barr, 477-8). The curing effect of a judgment, as there decided, goes merely to informalities in the amount or description of the claim. Such errors are cured by a judgment, which renders the lien certain on all those points; but it tends to cure nothing here. It cannot extend the lien to other lots and other buildings not lawfully bound before; or aid a court or party in determining what portion of the claim for materials shall be applied to the one house or the other. On the whole we are of the opinion that the auditor came to a correct conclusion in this case, and the claim of the materialmen must be postponed to that of the other lien creditors.
The report of the auditor is confirmed, and it is ordered and decreed that the money be paid out according to the report.